UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
LANCE FEURTADO, a/k/a Desman                    No. 00-4009
Smith, a/k/a Pie, a/k/a Lawrence
Jones, a/k/a Desmond Smith,
                Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4014
KENDALL FEURTADO,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
          for the District of South Carolina, at Columbia.
             Solomon Blatt, Jr., Senior District Judge.
                             (CR-96-325)

                  Submitted: December 19, 2001

                      Decided: January 7, 2002

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                    UNITED STATES v. FEURTADO
                            COUNSEL

Leesa Washington, Assistant Federal Public Defender, Greenville,
South Carolina; Heather Smith Tolar, Conway, South Carolina, for
Appellants. Mark C. Moore, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In these consolidated appeals, Lance Feurtado and Kendall
Feurtado appeal their sentences imposed at resentencing. On appeal,
this court remanded the case, stating that:

    the district court may, in its discretion, see Moore v. United
    States, 592 F.2d 753, 756 (4th Cir. 1979), accept the respec-
    tive plea agreement of an individual defendant and resen-
    tence the defendant so that the sentence of imprisonment
    plus the statutory five year period of supervised release does
    not exceed the actual term of imprisonment stated in the
    plea agreement. In the alternative, the district court may
    reject the plea agreement and allow the defendant to with-
    draw his guilty plea and plead again.

United States v. Feurtado, 191 F.3d 420, 428 (4th Cir. 1999). The
court closed by stating "on remand the district court, at its option,"
will either impose a sentence in accordance with the sentence in the
plea agreement or allow the defendants to withdraw the pleas and
plead again. Id. at 429. On remand, the district court sentenced the
Feurtados to ten years’ imprisonment and five years’ supervised
release, in accordance with this court’s mandate and the terms of the
plea agreements. On appeal, Feurtados’ counsel have filed a brief in
                      UNITED STATES v. FEURTADO                         3
accordance with Anders v. California, 386 U.S. 738 (1967), claiming
the appeals are without merit, but raising one issue: the district court
erred at resentencing by not permitting the Feurtados to withdraw
their guilty pleas. In addition, Lance Feurtado has filed a pro se sup-
plemental brief raising several issues. Although advised of his right
to do so, Kendall Feurtado has not filed a pro se supplemental brief.
We affirm.
  The district court did not abuse its discretion by sentencing the
Feurtados in accordance to the terms of the plea agreements and the
mandate.
   In his pro se supplemental brief, Lance Feurtado claims that: (1) he
was entitled to a downward departure because of post-sentencing
rehabilitation; (2) the district court erred by sentencing him to a
charge dismissed by the Government; (3) the district court erred by
not dismissing the indictment; and (4) his sentence was in violation
of the rule announce in Apprendi v. New Jersey, 530 U.S. 466 (2000).
   We find the district court properly denied Lance Feurtado’s motion
for a downward departure. United States v. Bell, 5 F.3d 64, 67 (4th
Cir. 1993). We also find there is no merit to Lance Feurtado’s claims
that he was sentenced to a charge dismissed by the Government or
that the district court lacked jurisdiction to impose a sentence. In addi-
tion, we find his ten year term of imprisonment does not violate the
rule announced in Apprendi. United States v. Angle, 254 F.3d 514,
518 (4th Cir.), cert. denied, 122 S. Ct. 309 (2001).
   In accordance with Anders, we have examined the entire record in
these appeals and find no reversible error. We therefore affirm the
Feurtados’ sentences. This court requires that counsel inform the cli-
ent, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument, because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.
                                                             AFFIRMED